DETAILED ACTION
Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims merely setting forth physical characteristics desired in article, and not setting forth specific compositions which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing 
In claim 1 the composition is not defined at all and the foam, obtained from undefined compositions is only defined by properties, thus making claim 1 indefinite.
In claim 1, the term “the composition” lacks expressed antecedent basis.
In claim 2. The clause “the polyolefin resin composition” lacks expressed antecedent basis.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 201605255 to Sekisui, (hereinafter “Sekisui ‘255”).
US PGPub 2017/0306123, which is a US equivalent of the WO Sekisui document is used as the English translation and all reference are made with respect to the US document.
Sekisui ‘255 discloses crosslinked polyolefin foams made by crosslinking and foaming a polyolefin resin composition, the polyolefin resin 
The mass ratio between the polypropylene resin and the olefin rubber  and crosslinking degree of the foams in all illustrative examples fully correspond to the claimed ratio and crosslinking degree.
The polypropylene resin disclosed in illustrative examples is an ethylene-propylene random copolymer and the olefin rubber is an ethylene-a-olefin copolymer rubber.
The 25%o compressive strength or the foams disclosed in all illustrative examples fully correspond to the claimed property. 
	The reference further discloses molded articles obtained from the crosslinked foams (claim 10,  [0092-93]) and laminating a skin/sheet material to the crosslinked foams for applications as in car interior material  is further disclosed  in, for example, [0094-94].
The reference does not address the product of 25% compressive strength (kPa) and tensile strength (MPa) of the crosslinked polyolefin foam at normal temperature  and does not specifically disclose the tensile strength of the foams.
However, since the crosslinked foams disclosed in  Sekisui ‘255 are substantially identical to the foams disclosed in the instant specification, it 
The burden is shifted to the applicants to provide factual evidence to the contrary.
Claim Rejections - 35 USC § 103
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGpub 2007/0082962 to Kusakawa et al., (hereinafter “Kusakawa”)
Kusakawa discloses crosslinked polyolefin foams made by crosslinking and foaming a polyolefin resin composition, the polyolefin resin composition comprises a polypropylene resin and an olefin rubber.  See comparative example 1.
The mass ratio between the polypropylene resin and the olefin rubber  and crosslinking degree of the foams in comparative example 1 fully correspond to the claimed ratio.
The crosslinking degree of the foams in comparative example 1  fully correspond to the claimed crosslinking degree.

The polypropylene resin may be  an ethylene-propylene random copolymer and the olefin rubber [0034].
	The reference further discloses molded articles obtained from the crosslinked foams [(0082] illustrative examples). 
 	Applications of foams as in car interior material  is further disclosed  in, for example, [0082].
The reference does not address 25% compressive strength (kPa) and tensile strength (MPa)properties of the foams or the product of 25% compressive strength (kPa) and tensile strength (MPa) of the crosslinked polyolefin foam at normal temperature  and does not specifically disclose the tensile strength of the foams.
However, since the crosslinked foams disclosed in  Kusakawa are substantially identical to the foams disclosed in the instant specification, it is reasonable believed that the properties exhibited by the foams of Sekisui inherently exhibit the claimed properties. 
The burden is shifted to the applicants to provide factual evidence to the contrary.
10 is rejected under 35 U.S.C. 103 as being unpatentable over Kusakawa in combination with JP 2012072258 to Sekisui Chem., (hereiafter “Sekisui ‘258”).
The disclosure of Kusakawa is discussed above in detail.
The reference does not disclose molded product having a skin material laminated on and integrated with the crosslinked polyolefin foam.
However applying a skin layer to( obtain integrated product) onto crosslinked polyolefin foams used as interior materials for vehicles is known in the art as evident from, abstract [0022] of Sekisusi ‘258.
Therefore, applying  a skin material to foamed products of Kusakawa would have been obvious since foams of Kusakawa are expressly disclosed for use as vehicle interior materials. 
Claim s 1-9 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP .2012221215 to t Sekisui Chem., (hereinafter “Sekisui ‘215”).
Sskisui ‘215 discloses crosslinked polyolefin foams made by crosslinking and foaming a polyolefin resin composition, the polyolefin resin composition comprises a polypropylene resin and an olefin rubber.  See comparative examples 4 and 5.

The crosslink density is not exemplified by the reference, however in view of the disclosed amounts of crosslinking agents and crosslinking treatment conditions, the crosslinked densities corresponding to the claimed are expected for certain embodiments using high amounts of crosslinking agents and certail crosslinking process (high temperatures,  levels of irradiation) ([0041-44]).
The olefin rubber disclosed in illustrative examples is an ethylene-a-olefin copolymer rubber.
The polypropylene resin may be  an ethylene-propylene random copolymer and the olefin rubber [0034].
	The reference further discloses molded articles obtained from the crosslinked foams [(0082] illustrative examples). 
 	Applications of foams as in car interior material  is further disclosed  in, for example, [0082].
The 25% compressive strength (kPa) of the foams disclosed in examples fully correspond to the claimed property. 

However, since the crosslinked foams disclosed in  Kusakawa are substantially identical to the foams disclosed in the instant specification, it is reasonable believed that the properties exhibited by the foams of Sekisui inherently exhibit the claimed properties. 
The burden is shifted to the applicants to provide factual evidence to the contrary.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sekisui ‘215 in combination with JP 2012072258 to Sekisui Chem., (hereinafter “Sekisui ‘258”).
The disclosure of Kusakawa is discussed above in detail.
The reference does not disclose molded product having a skin material laminated on and integrated with the crosslinked polyolefin foam.

Therefore, applying  a skin material to foamed products of Kusakawa would have been obvious since foams of Kusakawa are expressly disclosed for use as vehicle interior materials. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ